People ex rel. Clodfelter v Fludd (2018 NY Slip Op 00840)





People ex rel. Clodfelter v Fludd


2018 NY Slip Op 00840


Decided on February 7, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 7, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
FRANCESCA E. CONNOLLY, JJ.


2018-01277

[*1]The People of the State of New York, ex rel. Kristen A. Clodfelter, on behalf of Clyde Thompson, petitioner, 
vVera Fludd, etc., respondent.


Kristen A. Clodfelter, Garden City, NY, petitioner pro se.
Madeline Singas, District Attorney, Mineola, NY (Matthew Perry of counsel), for respondent.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application for bail reduction upon Nassau County Indictment No. 02003N/17 to release Clyde Thompson on his own recognizance or to set reasonable bail.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Nassau County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Kruger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
AUSTIN, J.P., ROMAN, SGROI and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court